Citation Nr: 1224947	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for diabetes mellitus had not been received. 

In January 2008, a Central Office hearing before the undersigned Veterans Law Judge was held at the Board in Washington, D.C. A transcript of that hearing is of record.  

This appeal was previously before the Board and the Board remanded the claim in April 2008 for additional development.  Following such development, the Board reopened the previously denied claim and remanded it for further development in a November 2010 decision.  The case has been returned to the Board for further appellate consideration. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The most probative and persuasive evidence of record indicates that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era. 

2.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an April 2003 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional letters were sent in February 2006, November 2009, and December 2009.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was most recently readjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private medical records, VA treatment records, Social Security records, and examination reports.  Additionally, a history was obtained from the Air Force Historical Research Agency in an attempt to clarify whether the Veteran's service included service in Vietnam or otherwise involved the handling of Agent Orange.  A search of Morning Reports was shown to yield no pertinent evidence, and a response from the U.S. Army Joint Services Records Research Center (JSRRC) revealed that it could not verify whether he went to Vietnam.  Thus, it appears that attempts to obtain records confirming temporary Vietnam service have been exhausted.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a type II diabetes becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes is among the diseases listed as presumptive to such exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The fact that a Veteran may be found to not be entitled to the foregoing regulatory presumption of service connection does not preclude consideration of the claim for service connection on a direct basis or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that service connection is warranted for diabetes mellitus, to include as due to herbicide exposure.  He alleges that he was exposed to Agent Orange while serving as an aircraft loadmaster during the Vietnam War.  Although his DD-214 and service personnel records do not show Vietnam or other foreign service or any medals consistent with Vietnam service, he has alleged that he was placed on temporary duty flying cargo into Vietnam.  He also alleges that he handled barrels containing Agent Orange while performing such duties.  Alternately he has alleged that he was diagnosed with diabetes within a year of discharge from service, and placed on a diet.

The service treatment records are negative for any complaints, findings, or treatment with regards to diabetes mellitus.  His endocrine system was normal on entrance examination in June 1964, and again on a loadmaster examination in July 1964.  He denied a history of sugar or albumin in his urine in the July 1964 report of medical history.  The records did not show any evidence of diabetes either clinically or based on laboratory results.  The service treatment records did show that the Veteran was medically qualified for flight requirements as a loadmaster in August 1965, with such clearance expiring on August 24, 1966.  He was later deemed not medically qualified for isolated duty due to an ulcer in November 1966, and in February 1967, with a projected release date of such restrictions in August 1968.  His January 1968 separation examination was also negative for any abnormalities of his endocrine system and his report of medical history again revealed no history of sugar or albumin in his urine.  

The service personnel records reveal that the Veteran served as an aircraft loadmaster from October 1964 through December 1965 in the 29th ATS at McGuire Air Force Base (AFB), New Jersey.  The Veteran submitted certificates indicating that he had satisfactorily completed aircraft loadmaster training courses during active service.  He also provided a copy of a January 1965 aeronautical order which designated him as a crew member and directed that he was required to participate frequently and regularly in aerial flight for an indefinite period.  A November 1965 personnel action request indicated that at that time, the Veteran was on temporary duty for 89 days with the Airlift Command Post, effective October 4, 1965.  From December 1965 to January 1966 the unit was redesignated as the 29th Military Airlift, in the same location, with his duties as an Air Operations Specialist.  From January 1966 to June 1968, he served as an Air Operations Specialist in the 438 MAW, also in McGuire AFB. 

An October 1966 permanent change of station order indicated that he was to report to MAC Passenger terminal for issuance of a MAC Transportation Authorization (MTA), which was an isolated assignment.  However, as shown in the service treatment records, he was medically disqualified from isolated assignments in November 1966, and thereafter.  At a July 1982 hearing to address a claim for increased rating for a service connected gastrointestinal disability, the Veteran clarified that his medical disqualification due to bleeding ulcers resulted in his being pulled from a scheduled assignment to a command post in Taiwan.  He indicated that he wanted to take the transfer but was it was pulled due to the ulcers and an unavailability of medical facilities to treat them.  

Post service records show no evidence of diabetes being diagnosed, treated or otherwise manifested within one year of his discharge from active service.  Of note, VA examinations from July 1968 and July 1969 did not include any findings or history of diabetes, with no sugar on urinalysis and a normal endocrine system.  Likewise a January 1969 private hospital report for gastrointestinal (GI) bleed showed that the Veteran's fasting and post prandial blood sugar test results were within normal limits.  

Subsequent records and repeated VA examination reports throughout the 1970's addressed ongoing GI problems and were negative for any findings, history or complaints suggestive of diabetes.  Records from the early 1980's show that the Veteran denied having diabetes in June 1981 hospital reports that addressed a GI bleed.  However, his 2 hour post prandial blood sugar was noted to be 118, although no diagnosis of diabetes was made.  Laboratory results from this time period also showed a random blood sugar of 144.  The discharge report from June 1981 noted this random blood sugar finding, but limited the diagnosis to malabsorption syndrome, hiatal hernia and diverticulitis.  

Additionally, the Veteran underwent a VA Agent Orange examination in October 1981.  This examination contained the Veteran's assertions that he had seen spraying of Agent Orange from helicopters, and witnessed defoliation and dead and dying plants.  The nature of his exposure was that he mostly flew, but was once on the ground for 8 or 9 hours at a time.  He indicated that this was at Da Nang.  He also reported that he flew many times over Saigon, Phu Cat and Bien Hoa.  He reported flying in and out of Vietnam.  He reported being in base operations on landing, and was always in flight.  He also described handling barrels, and did not know for sure what they contained, but later indicated that they contained spray.  He said the barrels often broke.  He described being in the plane all the time.  The Agent Orange examination was silent for any findings of history of diabetes given.  His blood sugar taken in conjunction with this examination was 54.  A May 1985 VA examination was again negative for any diagnosis, history or complaints of diabetes. 

Of note a July 1982 letter from a Dr. S.K., D.O. discussed multiple medical problems primarily involving the gastrointestinal system, with no mention of diabetes in this letter that described the Veteran being unable to work due to his multiple ailments.  Dr. S.K. wrote another letter in October 1984 detailing his multiple GI problems, but again making no comment as to whether the Veteran had diabetes.  He did describe the Veteran as having been in Vietnam.  Letters dated in March and May 1997 were sent from a Dr. T.K., who shared a medical practice with Dr. S.K., which indicated that the Veteran had been diagnosed with diabetes mellitus in 1968 and had been treated for such since that time.  Clinical records confirming such were not submitted.  An April 1985 letter from the VA stated that after a recent compensation and pension examination, results showed an abnormal UGL (urinary glucose loss) but no clarification of this finding was made.  

The earliest report in the record of the existence of a diagnosis of diabetes mellitus was in a January 1988 private treatment record, which provided a diagnosis of adult onset diabetes mellitus, along with thyroid cancer that was being treated at the time.  At that time, the Veteran reported having had exposure to Agent Orange in Vietnam.  

A May 1998 VA examination for diabetes mellitus indicated that the Veteran's diagnoses included insulin-dependent diabetes mellitus, and also noted complications of coronary artery disease, erectile dysfunction, and peripheral neuropathy of the glove and stocking variety.  He also had complications that included strokes.  He reported a medical history of developing diabetes three months after being released from active service in 1968.  He needed to use insulin for a long time.  A history of other medical problems was noted to include eye problems, hypertension and history of thyroid cancer, status post thyroidectomy.  No opinion was made as to the etiology of the diabetes in this examination report, which did not appear to include review of the claims file.  An April 1998 VA mental disorders examination indicated that the Veteran reported that he flew in 
C-130 aircraft over Vietnam, carrying bodies.  

Records from 1999 to 2001 obtained from the Social Security Administration revealed private treatment for ongoing gastrointestinal problems, but also included some findings of and treatment for, diabetes, repeatedly described as type II in nature, and insulin dependent.  Blood sugar readings taken at a December 2000 evaluation were 292, with readings from previous days shown to be 244, 346, 242, and 390.  The Veteran gave a history of his blood sugars generally ranging from 170 to 180 in the past, but increased with the use of steroids.  The impression was uncontrolled type II diabetes and chemically exacerbated diabetes mellitus.  The records otherwise gave different approximate onset dates, with an August 2000 record indicating that he had diabetes for 31 years, while an August 2001 record gave a history of diabetes for 20 years.  The Veteran also submitted a lay statement to the Social Security Administration in June 2002, in which he listed all his medical problems, including diabetes which he said was diagnosed in February 1969 with plans to control with diet at that time, but later resulted in his being placed on insulin in 1992 and switched to Avanida in 2001.    

VA records from 2003 to 2010 show continued treatment for type II diabetes, insulin dependent, along with various other medical disorders.

The Veteran submitted a written statement in April 2006 in which he reported that he had sent the VA names of his aircraft commanders, and of General Barnick, who commanded the 21st Air Force during the time he was stationed in the 30th and 29th squadrons.  He also indicated that he was the only non commissioned officer assigned to the 21st Air Command Post and while stationed there, participated in Operation Ranch Hand, supplying Agent Orange to be used in Vietnam.  He also said he had sent the VA names of several pilots, navigators, flight mechanics and aircraft commanders who served with him at McGuire, as well as letters from loadmasters.  During the January 2008 hearing before the undersigned Veterans Law Judge, the Veteran testified that as a loadmaster during active service, he flew in and out of Vietnam many times on supply missions, and suggested that the planes he flew in carried Agent Orange in barrels.  He said that he was involved with operation Ranch Hand.  He indicated that he had been diagnosed with dioxin in his liver in an Agent Orange screening around 1968 or 1969.  He also indicated he was diagnosed with diabetes by private doctors S.K and T.K. shortly after he got out of service, but that both these doctors were deceased.  

In April 2010, the Air Force Historical Research Agency (AFHRA) provided VA with information concerning the official histories of the Veteran's military units. An extract from the history of the 1611th Air Transport Wing dated July 1, through December 31, 1965 noted that the 29th Air Transport Squadron flew the C-130E aircraft for the 1611th Air Transport Wing and later the 438th Military Airlift Wing when the 1611th was inactivated and the 29th was re-assigned to the 438th.  The history stated that the C-130E basic crew requirement was one aircraft commander, one co-pilot, one navigator, one flight maintenance technician, and one loadmaster. Approximately 35 basic crews per day were required to accomplish the overall 
C-130E operation.  Of the 35 crews, 15 were prepositioned within the Southeast Asia route structure.  Three relief crews were staged at Hickam, Kadena and either at Travis or Norton; and two at Elmendorf, Wake Island, and Tachikawa, Japan.  The other 20 crews were used within the overall operation. 

The history indicated that even though the Southeast Asia basic route structures remained fairly stable, the variations within the route structures were numerous. Aircraft were constantly diverted from one enroute station to another.  If the air traffic was very heavy over one air base, or a backlog of cargo existed at another base, aircraft were diverted.  This caused a transfer and shifting around of crews in order to keep the aircraft moving.  Further, the 1611th's C-130E aircraft departed the continental United States by way of Travis Air Force Base, California. From Travis the regular route was Hickam AFB, Hawaii, Wake Island, Kadena AB, Okinawa, to offload points at Clark AB, Tan Son Nhut AB, Saigon, South Vietnam, and Bangkok, Thailand.  Aircraft returned from Kadena AB, Okinawa, and offload points were to Travis through Tachikawa, Japan, and Elmendorf, Alaska.  In July and August, Travis became overloaded with air traffic due to the increased support to Southeast Asia.  In order to lessen the condition, some of the outbound C-130E traffic was transferred to Norton AFB, California.  As a further remedy, Travis was eliminated from the return route, and the C-130Es flew directly from Elmendorf to McGuire. 

Additionally, according to the unit history, from March through December 1965, approximately 900 people from McGuire AFB were assigned temporary duty in support of the Southeast Asian conflict.  Some were assigned to stateside bases to replace the more experienced personnel who went to the Pacific area.  The others were scattered throughout the Pacific as Far East as New Delhi, India, in an effort to alleviate problems encountered at Southeast Asian enroute stations.  The majority of the people on temporary duty were mechanics and supply personnel, others included air traffic specialists, air freight specialists, air transportation supervisors, air transportation superintendents, and air policemen. 

However, the AFHRA archivist noted that the 1611th wing history did not contain any aircrew lists, so it cannot be verified whether a particular individual flew on the missions described above.  It was also noted that the contention of airlifting barrels of Agent Orange cannot be substantiated with any known factual documents within their collection.  It was noted that all of their histories explain that Agent Orange was transported by ship from the United States to the Port of Saigon and from there were moved by truck to Ton San Nhut Air Base for the use of Operation Ranch Hand aircraft.  When Ranch Hand moved from Ton San Nhut in October 1966 they moved only a few miles away to Bien Hoa Air base and the delivery method of Agent Orange remained unchanged.

The JSRRC submitted a response to an inquiry in October 2009 stating that it could not verify whether the Veteran had temporary duty in Vietnam.  An April 2010 PIES response to a request for morning reports revealed that a search of morning reports from the 29th Air Transport Squadron in McGuire Air Force Base, New Jersey from October 3, 1965 to December 27, 1965 yielded no remarks and that morning reports for the 438th Military Airlift Wing were discontinued on June 30, 1966. 

The Board finds that the preponderance of the evidence is against the claim.  While the Veteran has alleged that his service as a loadmaster took him into Vietnam, such is not supported by the military evidence of record.  The history obtained by the Air Force Historical Research Agency (AFHRA) does not establish the likelihood of the Veteran being among the crews who were shifted to other enroute stations, to include offload bases in Vietnam.  The service personnel records do not show foreign service of any sort, and the flight orders of record for this Veteran do not reflect that he was to be sent to any air bases in Vietnam.  Of note, he was medically disqualified from isolated assignments in November 1966 and thereafter, thereby precluding himself from overseas flying assignments after this date.  Moreover, his performance reports during 1965 and 1966 make no mention of duties in Vietnam or his alleged participation in Operation Ranch Hand.  Indeed from June 1965 to March 1966 his duties were listed as a dispatcher.  Further, the Veteran's personnel records do not reflect receipt of a Vietnam Service Medal, which the Veteran's allegation of numerous flights to Vietnam and participation in Operation Ranch Hand would seem to qualify him for.  

The only evidence clearly supporting his contentions of service in Vietnam is shown to be his own testimony, written statements and history provided by him to medical professionals.  While he is competent to testify about his duties in service, the Board finds the official service records and the information from official sources more probative and persuasive than the Veteran's allegations.  

The Board also notes that that the Veteran's credibility is harmed by contradictory statements he made in regard to the time of onset of diabetes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Of note, specifically damaging to his credibility is the history he has repeatedly provided as to when he was diagnosed with diabetes, alleging that he was diagnosed around 1968 or 1969, within one year of his discharge from service.  This is not borne out by the medical evidence with VA examinations and private medical records from 1968 and 1969 showing no evidence of diabetes.  Additionally, in records and examinations leading up to the diagnosis of diabetes made in January 1988, the Veteran often denied having diabetes.  

Such an inconsistent history shown regarding the actual onset time of his diabetes is shown to leave suspect the rest of the Veteran's lay history in support of his diabetes claim.  Thus, his credibility is not only damaged in regards to his allegations of flying in and out of Vietnam, but also in regards to his unsubstantiated claims that he had alternate exposure to Agent Orange by handling barrels said to contain Agent Orange, and his reported participation in "Operation Ranch Hand," again unsubstantiated.  

Additionally, he also submitted some inconsistent statements regarding his history of exposure to Agent Orange, with one statement in an October 1981 Agent Orange examination indicating that he was not sure if the barrels he handled carried Agent Orange, but later insisting they did.  Furthermore, his history of transporting Agent Orange to Vietnam via airplane is inconsistent with the history provided by the AFHRA indicating that the herbicide was transported by ship from the United States to the Port of Saigon and from there was moved by truck to Ton San Nhut Air Base and later to Bien Hoa Air base for the use of Operation Ranch Hand aircraft.  

In regards to the letters from Dr. T.K. which were sent in March and May of 1997, which indicated that he diagnosed the Veteran with diabetes around 1968, this letter is not supported by any medical records, and thus appears based on the Veteran's recitation of his history, rather than review of treatment records.  Additionally, this letter is contradicted by the earlier letter from his medical partner, Dr. S.K., who in July 1982, years before this claim was filed, drafted a letter discussing multiple medical problems but made no mention of diabetes.  The bulk of the medical evidence shows that the diabetes was diagnosed a number of years after service.  Thus, the Board finds the letters from Dr. T.K. are inconsistent with the other evidence of record and warrant no probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to herbicides during his service between 1964 and 1968.  As herbicide exposure is not established, his subsequent diabetes is not presumed to be related to herbicide exposure.  Additionally and for reasons discussed above, the preponderance of the evidence establishes that his diabetes was not shown in service or for many years thereafter, and there is no competent opinion linking the disorder to service for reasons other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for diabetes, and the claim is denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, claimed as a residual of exposure to herbicides is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


